Name: Council Regulation (EEC) No 3904/88 of 12 December 1988 amending for the 11th time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 16. 12. 88 Official Journal of the European Communities No L 347/9 COUNCIL REGULATION (EEC) No 3904/88 of 12 December 1988 amending for the 11th time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 25 (2) thereof, Having regard to the proposal from the Commission, Whereas, pending the adoption of provisions supple ­ menting or harmonizing the definitions of semi-sparkling wines and products falling within CN code 2205, the period of validity of the provisions of Article 4 of Regulation (EEC) No 351 /79 (3), as last amended by Regulation (EEC) No 4090/87 (4), should be extended by one year ; whereas, moreover, experience gained shows that such tin extension -would give rise to no drawbacks, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 351 /79, '31 December 1988 ' is replaced by '31 December 1989'. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1988 . For the Council The President Y. POTTAKIS (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 269, 29 . 9 . 1988, p . 5. (3) OJ No L 54, 5 . 3 . 1979, p. 90 . (4) OJ No L 382, 31 . 12. 1987, p. 26.